—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Barasch, J.), rendered October 28, 1993, convicting him of attempted murder in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the trial court improperly instructed the jury concerning the People’s burden of proof is unpreserved for appellate review (see, CPL 470.05 [2]; People v Murphy, 128 AD2d 177, 185, affd 70 NY2d 969). Furthermore, we decline to reach the contention in the exercise of our interest of justice jurisdiction (see, CPL 470.15 [6] [a]). Miller, J. P., Altman, Goldstein and Florio, JJ., concur.